DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 48 objected to because of the following informalities:  line 2 contains the unnecessary word “is” in the phrase “is by”, and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 21, 35, 42, 49, 50, 54, 56, 57, 65, 67 - 69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the rank of each of the plurality of audio streams” in line 3. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what rank the limitation is referring to since a rank or ranking of audio streams has not been previously established. Examiner presumes applicant 
Claim 20 recites the limitation "the comparison” in line 5. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what comparison the limitation is referring to since a comparison of any elements has not been previously established. Examiner presumes applicant intended the limitation to be "the determining”, and is interpreted as such. Appropriate correction is required.
Claim 21 recites the limitation "the comparison” in line 7. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what comparison the limitation is referring to since a comparison of any elements has not been previously established. Examiner presumes applicant intended the limitation to be "the determining”, and is interpreted as such. Appropriate correction is required.
Claim 35 recites the limitation "the level of authorization of the privacy zone” in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what level and to what privacy zone the limitation is referring to since neither a privacy zone and its level of authorization has not been previously established, thus the metes and bounds of the claim are unclear as to a relationship between the privacy zone and location. Examiner presumes applicant intended the limitation to be "a level of authorization of a privacy zone”, and is interpreted as such. Appropriate correction is required.
Claim 42 recites the limitation "the location information” in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what location information the limitation is referring to since location information has not 
Claim 49 recites the limitation "the excluded audio streams” in lines 4-5. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what excluded audio streams the limitation is referring to since the base claim has established that only one, not multiple, of the plurality of audio streams has been excluded, thus the metes and bounds of the claim are unclear as to what is being added based on the request. Examiner presumes applicant intended the limitation to be "the excluded one of the plurality of audio streams”, and is interpreted as such. Appropriate correction is required.
Claim 50 recites the limitation "the addition of the at least one of the excluded audio streams” in line 3. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what addition the limitation is referring to since an addition of an excluded audio stream has not been previously established, as well as having established that only one, not multiple, of the plurality of audio streams has been excluded, thus the metes and bounds of the claim are unclear as to what is being outputted to a speaker. Examiner presumes applicant intended the limitation to be "an addition of the excluded one of the plurality of audio streams”, and is interpreted as such. Appropriate correction is required.
Claim 54 recites the limitation "the rank of each of the plurality of audio streams” in lines 3-4. There is insufficient antecedent basis for the limitation in the claim or base 
Claim 56 recites the limitation "the comparison” in line 7. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what comparison the limitation is referring to since a comparison of any elements has not been previously established. Examiner presumes applicant intended the limitation to be "the determining”, and is interpreted as such. Appropriate correction is required.
Claim 57 recites the limitation "the comparison” in line 8. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what comparison the limitation is referring to since a comparison of any elements has not been previously established. Examiner presumes applicant intended the limitation to be "the determining”, and is interpreted as such. Appropriate correction is required.
Claim 65 recites the limitation "the device” (two occurrences) in line 3. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what device the limitation is referring to since a device has not been previously established. Examiner presumes applicant intended the first occurrence of the limitation to be "a device”, and is interpreted as such. Appropriate correction is required.
Claim 67 recites the limitations "the acoustical space” in lines 1-2, “the one of the plurality of audio streams” in lines 3 and 5, and “the location” in line 4. There is insufficient antecedent basis for the limitations in the claim or base claim. It is unclear to what acoustical space, what one of the plurality of audio streams, and what location the 
Claim 68 recites the limitations “the one of the plurality of audio streams” in lines 1-2 and 3, “the level of authorization of the privacy zone” in line 2, and “the location” in line 3. There is insufficient antecedent basis for the limitations in the claim or base claim. It is unclear to what one of the plurality of audio streams, what level of authorization of a privacy zone and what location the limitations are referring to since one of the plurality of audio streams, a level of authorization of a privacy zone, and a location have not been previously established, thus the metes and bounds of the claim are unclear as to the basis for determining the level of authorization for one audio stream. Examiner presumes applicant intended the limitations to be “one of the plurality of audio streams” (first occurrence of “the one of the plurality of audio streams”), “a level of authorization of a privacy zone, and "a location”, and is interpreted as such. Appropriate correction is required.
Claim 69 recites the limitation "the device” (two occurrences) in lines 5 and line 11. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what device the limitation is referring to since a device has not been previously established. Examiner presumes applicant intended the first occurrence of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 6, 8 – 17, 23 – 27, 29 – 33, 37 – 39, 41, 42, 44 – 53, 59 – 61, 63 – 66, 70, 71 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vestal (U.S. Patent Application Publication 2020/0081682).

Regarding Claim 1, Vestal discloses:
A device (para 0029: UE 110, detailed in Fig. 7) comprising:
a memory (para 0029: memory of UE 110) configured to store a plurality of audio streams (para 0029, 0046-48, 0050: the memory of UE 110 enabled to store any data and data structures used by UE 110, such as the processing and audio output of assembled media stream 170 and custom audio source map, assembled media stream 
one or more processors implemented in circuitry and communicatively coupled to the memory (para 0029: processor of UE 110 includes hardware components [implemented in circuitry] to perform the instructions in the memory to perform all operations and functions of the UE 110), and configured to:
select, based on the associated levels of authorization, a subset of the plurality of audio streams, the subset of the plurality of audio streams excluding at least one of the plurality of audio streams (para 0046-48, 0054, 0058-60, 0064, 0069-71: based on the authorizations defined by the custom audio source map, the performed operations select which audio streams, such as any of the plurality of audio streams of 122A, 122B, 122N, for example 122A and 122N, or 122A and 122B, authorized to be presented as audio output [a subset of the plurality of audio streams], as defined by custom audio source map any of the plurality of audio streams of 122A, 122B, 122N can be excluded from the selected subset, for example 122N or 122B [the subset of the plurality of audio streams excluding at least one of the plurality of audio streams]).

Claim 2, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the memory is further configured to store location information associated with coordinates of an acoustical space in which a corresponding one of the plurality of audio streams was captured or synthesized (para 0028, 0069-70, Fig. 2B: the display of UE 110 displays location data information for an acoustical environment of, for example, a media broadcast event such as a sporting event [acoustical space], implicitly teaching storing in the memory in order to display it, which includes associated specific location data of where the audio sources of the sporting event acoustical environment are captured to become audio streams, such as field level [coordinate] of the sporting event, stadium [coordinate] of the sporting event).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Vestal further discloses:
wherein the device comprises an extended reality headset (para 0029: the UE 110 presenting the various audio elements [acoustical space] and video elements of the remote sporting event [extended reality] to a user can be smart-glasses [extended reality headset]) worn on the head, and wherein the acoustical space comprises a scene represented by video data captured by a camera (para 0028-29, 0069-70: the acoustical environment of the sporting event can include video captured of the event [scene represented by video data captured], implicitly teaching a camera in order to capture video of the sporting event).

Claim 5, in addition to the elements stated above regarding claim 2, Vestal further discloses:
wherein the device comprises an extended reality headset (para 0029: the UE 110 presenting the various audio and video elements of the remote sporting event [extended reality] to a user can be smart-glasses [extended reality headset]), and wherein an acoustical space comprises a physical world (para 0028, 0069-70, Fig. 2B: the acoustical environment of, for example, a media broadcast event such as a sporting event [acoustical space], which includes audio sources of the actual sporting event [real world]).

Regarding Claim 6, in addition to the elements stated above regarding claim 2, Vestal further discloses:
wherein the selected subset of the plurality of audio streams is further based on the location information (para 0028, 0069-70, Fig. 2B: the audio streams are selected based on the location, such as field level and stadium of the sporting event).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to output the subset of the plurality of audio streams to one or more speakers or headphones (para 0029, 0048, 0060: the selected audio streams using the custom audio source map are presented by the UE 110 as audio output, the speakers of UE 110 provide the presentation of the audio content of the selected streams).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to change a gain of one or more audio streams in the subset of the plurality of audio streams based on the associated levels of authorization (para 0072, 0064-65: based on audio streams being authorized or not, a volume [gain] of one of the selected audio streams can be changed, such as changing the volume from 100% to 50%, as well as if an audio stream was not authorized, having a volume of 0%, and then is subsequently authorized to be selected the volume of the audio stream will be changed to be audible).

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to null excluded audio streams (para 0064, 0072: any of the audio streams that are excluded, such as 122B, the excluded audio stream is suppressed [null] from outputting audio or the excluded audio stream is muted [null]).

Regarding Claim 11, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to send a signal to at least one of a source device or base station indicating to stop sending excluded audio streams (0052, 0059-61, 0064-65, Fig. 6: signal 109 is sent from UE 110 to digital 

Regarding Claim 12, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to combine at least two of the subset of the plurality of audio streams by at least one of mixing or interpolation (para 0072: any of the audio streams that are selected, such as 123A and 123N, are combined by UE 110 for audio output by mixing the volume levels of each audio stream).

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to (para 0064-65: UE 110 performs the operations to):
obtain, from a user, a request to override at least one level of authorization (para 0064-65: An audio stream, initially not authorized to be selected to output audio, can by a request from a user through the user interface of UE 110, change [override] the audio stream from not being authorized to subsequently being authorized); and
based on the request, add at least one of the excluded audio streams associated with the at least one level of authorization to the subset of the plurality of audio streams 

Regarding Claim 14, in addition to the elements stated above regarding claim 13, Vestal further discloses:
wherein the one or more processors are configured to (para 0064-65: UE 110 performs the operations to):
output the subset of the plurality of audio streams to one or more speakers or headphones based upon the addition of the at least one of the excluded audio streams to the subset of the plurality of audio streams (para 0029, 0048, 0060, 0064-65: the selected audio streams using the custom audio source map are presented by the UE 110 as audio output, the speakers of UE 110 provide the presentation of the audio content of the selected streams, thus any audio stream that is subsequently authorized to become selected will be presented as audio output to the speakers).

Regarding Claim 15, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein a level of authorization is received from a source device (para 0052, 0059-61, 0064-65, Fig. 6: signal 109 is sent from UE 110 [source device] to digital headend 150, signal 109 indicates which audio streams, of all the audio streams that are initially outputted audio, are to be authorized or not to be authorized).

Claim 16, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors are further configured to generate the associated levels of authorization (para 0059-61: the UE 110 generates the information from inputs to its interface that indicates audio streams to be authorized and not to be authorized).

Regarding Claim 17, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the associated levels of authorization comprise ranks (para 0048, 0054, 0058-60, 0064, 0069-71: the custom audio source map is obtained and retained by the UE 110, which defines which of the audio streams of the audio sources, such as associated with any of the audio streams of 122A, 122B, 122N are authorized [one rank] or not authorized [another rank] to be presented as audio output).

Regarding Claim 23, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the device is a content consumer device and the subset of the plurality of audio streams comprise reproduced audio streams based on encoded information received in a bitstream that is decoded by the one or more processors (para 0027, 0029, 0046-48, 0053-54, 0062: UE 110 is a device for presenting audio to a user [content consumer device]; assembled media stream 170 [bitstream] includes packetized data sets [encoded information] that includes audio isolation tags which are 

Regarding Claim 24, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the device is a source device and the plurality of audio streams are not encoded (para 0027, 0029, 0046-48, 0053-54, 0062: UE 110 can present all the retained audio streams of the assembled media stream as audio output to a user of UE 110, thus is a source device of the streams to the user; the audio streams presented as audio output by speakers are already decoded and thus are not encoded).

Regarding Claim 25, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the one or more processors select the subset of the plurality of audio streams to exclude the at least one of the plurality of audio streams based on the at least one of the plurality of audio streams not being authorized for a user (para 0046-48, 0054, 0058-60, 0064, 0069-71: based on the authorizations defined by the custom audio source map, the performed operations by UE 110 select which audio streams, such as any of the plurality of audio streams of 122A, 122B, 122N, for example 122A and 122N, or 122A and 122B, authorized to be presented as audio output [a subset of the plurality of audio streams], as based on the custom audio source map any of the plurality of audio streams of 122A, 122B, 122N can be excluded, not authorized, for presenting audio output to the user, for example 122N or 122B).

Regarding Claim 26, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the associated levels of authorization are contained in metadata associated with each audio stream or are otherwise in a bitstream (para 0046-48, 0053-54, 0062: assembled media stream 170 [bitstream] includes audio isolation tags [metadata] and/or a fixed protocol value [metadata] associated with whether or not each of the audio streams are authorized to be presented as audio output).

Regarding Claim 27, in addition to the elements stated above regarding claim 1, Vestal further discloses:
further comprising a display device (para 0029, Figs. 1, 2: UE 110 has a display device 111).

Regarding Claim 29, in addition to the elements stated above regarding claim 1, Vestal further discloses:
further comprising one or more speakers (para 0029: the UE 110 includes speakers).

Regarding Claim 30, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the device comprises a mobile handset (para 0029, figs 2: the UE 110 comprises a mobile communications unit such as the mobile handset of Fig. 2).

Regarding Claim 31, in addition to the elements stated above regarding claim 1, Vestal further discloses:
further comprising a wireless transceiver (para 0023, 0128-130, Fig. 1: UE 110 comprises a wireless transciever), the wireless transceiver being coupled to the one or more processors and being configured to receive a wireless signal, wherein the wireless signal is one of Bluetooth, or Wi-Fi, or conforms to fifth generation (5G) cellular protocol (para 0128: the UE 110 is performs operations to configure its wireless transceiver to receive wireless signals conforming to Bluetooth, or Wi-Fi, or conforms to fifth generation (5G) cellular protocol).

Regarding Claim 32, in addition to the elements stated above regarding claim 1, Vestal further discloses:
wherein the selection of a subset of the plurality of audio streams is based on a comparison of the associated levels of authorization and a level of authorization of the device or a user of the device (para 0046-48, 0053-54, 0062: assembled media stream 170 includes audio isolation tags associated with the audio streams being authorized or not [levels of authorization] and are compared to the custom audio source map utilized by [level of authorization of the device] the UE 110 as the basis for the audio streams to be presented as audio output).

Regarding Claim 33, in addition to the elements stated above regarding claim 1, Vestal further discloses:


Claim 37 is rejected under the same grounds stated above for Claim 1.

Claim 38 is rejected under the same grounds stated above for Claim 2.

Claim 39 is rejected under the same grounds stated above for Claim 3.

Claim 41 is rejected under the same grounds stated above for Claim 3.

Claim 42 is rejected under the same grounds stated above for Claim 6.
Claim 44 is rejected under the same grounds stated above for Claim 8.

Claim 45 is rejected under the same grounds stated above for Claim 9.

Claim 46 is rejected under the same grounds stated above for Claim 10.

Claim 47 is rejected under the same grounds stated above for Claim 11.

Claim 48 is rejected under the same grounds stated above for Claim 12.

Claim 49 is rejected under the same grounds stated above for Claim 13.

Claim 50 is rejected under the same grounds stated above for Claim 14.

Claim 51 is rejected under the same grounds stated above for Claim 15.

Claim 52 is rejected under the same grounds stated above for Claim 16.

Claim 53 is rejected under the same grounds stated above for Claim 17.

Claim 59 is rejected under the same grounds stated above for Claim 23.

Claim 60 is rejected under the same grounds stated above for Claim 24.

Claim 61 is rejected under the same grounds stated above for Claim 25.

Claim 63 is rejected under the same grounds stated above for Claim 30.

Claim 64 is rejected under the same grounds stated above for Claim 31.

Claim 65 is rejected under the same grounds stated above for Claim 32.

Claim 66 is rejected under the same grounds stated above for Claim 33.

Claim 70 is rejected under the same grounds stated above for Claim 1.

Claim 71 is rejected under the same grounds stated above for Claim 1. Vestal paragraph 0029 teaches the computer-readable storage medium with stored instructions performed by the processor of UE 110 to perform the operations.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 40 rejected under 35 U.S.C. 103 as being unpatentable over Vestal in view of Wright et al. (U.S. Patent Application Publication 2016/0379660) hereinafter Wright.

Regarding Claim 4, in addition to the elements stated above regarding claim 2, Vestal further discloses:
wherein the device comprises an extended reality headset (para 0029: the UE 110 presenting the various audio and video elements of the remote sporting event [extended reality] to a user can be smart-glasses [extended reality headset]).
Vestal does not explicitly disclose an acoustical space comprises a virtual world.
However, in a related field of endeavor (i.e. acoustical space comprising a virtual world) Wright teaches in paragraphs 0010-11, 0017-18 an acoustical environment represented by Fig. 1 that comprises virtual sound objects presented in the environment [virtual world] of user 110. In addition, Vestal suggests (para 0031) an acoustical 

Claim 40 is rejected under the same grounds stated above for Claim 4.

Claims 7, 43 rejected under 35 U.S.C. 103 as being unpatentable over Vestal in view of Burwinkel et al. (U.S. Patent Application Publication 2020/0260199) hereinafter Burwinkel.

Regarding Claim 7, in addition to the elements stated above regarding claim 1:
wherein excluded audio streams are associated with one or more privacy zones.
Vestal teaches (para 0069-70) an excluded audio stream, i.e. not authorized, can be associated with a zone, such as stream 123B associated with audio from commentators. In fact, the UE 110 is enabled to exclude any of the streams 123A, 123B, and 123N, each being associated with a zone.
Vestal does not explicitly teach the zone having privacy.
However, in a related field of endeavor (i.e. a zone being private) Burwinkel teaches in paragraph 0049 an audio stream associated with a zone, such as associated with a particular sound field [privacy zone] the user is not authorized to access, thus is 

Claim 43 is rejected under the same grounds stated above for Claim 7.

Claims 19, 20, 55, 56 rejected under 35 U.S.C. 103 as being unpatentable over Vestal in view of Wu et al. (U.S. Patent Publication 10,530,731) hereinafter Wu.

Regarding Claim 19, in addition to the elements stated above regarding claim 1, Vestal does not explicitly disclose:
wherein the memory is further configured to store plurality of contacts, and wherein the associated levels of authorization are based on the plurality of contacts.
However, in a related field of endeavor (i.e. stored contacts as basis for authorization) Wu teaches in col 9 lines 28-34 a list of friends [contacts] stored in a client device and further teaches in col 2 lines 10-28 the basis of allowing an audio stream or not [levels of authorization] to be received is based on the source being a 

Claim 20 is rejected under the same grounds stated above for Claim 19.

Claim 55 is rejected under the same grounds stated above for Claim 19.

Claim 56 is rejected under the same grounds stated above for Claim 19.

Claims 28, 62 rejected under 35 U.S.C. 103 as being unpatentable over Vestal in view of Kim et al. (U.S. Patent Application Publication 2014/0189518) hereinafter Kim.

Regarding Claim 28, in addition to the elements stated above regarding claim 1, Vestal further discloses:
further comprising a microphone (para 0029, Figs. 1, 2, para 0131: UE 110 includes a display device 111 and a microphone to receive audio input).
Vestal does not explicitly disclose wherein the one or more processors are further configured to receive a voice command from the microphone and control the 

Claim 62 is rejected under the same grounds stated above for Claim 28.

Allowable Subject Matter
Claims 22, 34, 36, 58 and 59 have no prior art rejection and the claims are not taught by or obvious over the prior art and are objected to and are allowable if rewritten in independent form including all of their limitations and all limitations of their base claims and any intervening claims.
Conclusion
Claims 18, 21, 35, 54, 57, 67 and 68 have no prior art rejection and the claims as understood by the examiner are not taught by or obvious over the prior art and would be allowable if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action, and if the claims are rewritten in independent form including all of their limitations and all limitations of their base claims and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID SIEGEL/Examiner, Art Unit 2653 
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653